Citation Nr: 0729458	
Decision Date: 09/19/07    Archive Date: 10/01/07

DOCKET NO.  06-38 425	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Whether new and material evidence has been submitted 
which is sufficient to reopen the previously-denied claim of 
entitlement to service connection for a bilateral shoulder 
disorder, to include as secondary to a service-connected 
right knee disorder.

2.  Entitlement to service connection for a left knee 
disorder, to include as secondary to a service-connected 
right knee disorder.

3.  Entitlement to service connection for a bilateral foot 
disorder, to include as secondary to a service-connected 
right knee disorder.


REPRESENTATION

Veteran represented by:	AMVETS




WITNESSES AT HEARING ON APPEAL

The veteran and J.D.


ATTORNEY FOR THE BOARD

S. Bush, Associate Counsel


INTRODUCTION

The veteran served on active duty in the United States Army 
from July 1984 to December 1984 and from June 1985 to March 
1993.

Procedural history

Service connection for a bilateral shoulder disorder was 
initially denied in a June 2001 rating decision, which the 
veteran did not appeal.  

This case comes to the Board on appeal of an October 2005 
rating decision of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Huntington, West Virginia, which 
found new and material evidence had not been submitted to 
reopen the previously-denied bilateral shoulder claim.  The 
October 2005 RO decision also denied the veteran's claims of 
entitlement to service connection for left knee and bilateral 
foot disorders.

In May 2007, the veteran presented sworn testimony during a 
personal hearing in Washington, D.C. which was chaired by the 
undersigned Veterans Law Judge.  A transcript of that hearing 
has been associated with the veteran's VA claims folder.  At 
that time the veteran submitted additional medical evidence 
along with a written waiver of consideration of such evidence 
by the agency of original jurisdiction.  
See 38 C.F.R. § 20.1304 (2006); see also the May 2007 hearing 
transcript, page 25.  


Remanded issues

As is set forth in more detail below, the veteran's claim of 
entitlement to service connection for a bilateral shoulder 
disorder is being reopened by the Board due to the receipt of 
evidence which is deemed to be new and material.  The issue 
is REMANDED to the RO via the VA Appeals Management Center 
(AMC) in Washington, DC along with the other two issues on 
appeal.

Issue not on appeal

During his May 2007 hearing, the veteran raised the issue of 
entitlement to an increased disability rating for his 
service-connected right knee disorder.  
See the May 2007 hearing transcript, page 3.  As that issue 
has not yet been adjudicated by the Agency of Original 
Jurisdiction, it is referred to the RO for appropriate 
disposition.  See Godfrey v. Brown, 7 Vet. App. 398 (1995) 
[the Board does not have jurisdiction of issues not yet 
adjudicated by the RO]; see also Bernard v. Brown, 4 Vet. 
App. 384 (1993).


FINDINGS OF FACT

1.  In June 2001, the RO denied the veteran's claim of 
entitlement to service connection for a bilateral shoulder 
disorder.  A timely appeal as to that issue was not 
perfected.

2.  The evidence associated with the claims folder subsequent 
to the June 2001 RO decision pertains to the existence of a 
bilateral shoulder disability, which had not been established 
at the time of the prior final denial.  The additionally 
received evidence is neither cumulative nor redundant of the 
evidence of record at the time of the last prior final 
denial, and raises a reasonable possibility of substantiating 
the claim.




CONCLUSIONS OF LAW

1.  The June 2001 RO decision is final.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. §§ 3.104, 20.1103 (2006).

2.  Since the June 2001 RO decision, new and material 
evidence has been received with respect to the veteran's 
claim of entitlement to service connection for a bilateral 
shoulder disorder; therefore, the claim is reopened.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran seeks entitlement to service connection for a 
bilateral shoulder disorder.  Implicit in his claim is the 
contention that new and material evidence which is sufficient 
to reopen the previously-denied claim has been received. 

As is discussed elsewhere in this decision, the remaining 
issues on appeal are being remanded for additional 
development.

In the interest of clarity, the Board will initially discuss 
certain preliminary matters.  

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the Veterans Claims 
Assistance Act of 2000 (the VCAA).  The VCAA includes an 
enhanced duty on the part of VA to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  The VCAA also redefines the 
obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.  
See 38 U.S.C.A. §§ 5103, 5103A (West 2002).  

For claims to reopen, the VCAA appears to have left intact 
the requirement that a veteran must first present new and 
material evidence in order to reopen a previously and finally 
denied claim under 38 U.S.C.A. § 5108 before the Board may 
determine whether the duty to assist is fulfilled and 
proceeding to evaluate the merits of that claim.  It is 
specifically noted that nothing in the VCAA shall be 
construed to require VA to reopen a claim that has been 
disallowed except when new and material evidence is presented 
or secured, as described in 38 U.S.C.A. § 5108.  See 38 
U.S.C.A. § 5103A(f) (West 2002).

Once a claim is reopened, the VCAA provides that VA shall 
make reasonable efforts to assist a claimant in obtaining 
evidence necessary to substantiate the claimant's claim for 
benefits under a law administered by the Secretary, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. § 5103A (West 
2002).

Therefore, the VCAA duty to notify currently applies to the 
issue on appeal; the standard of review and duty to assist do 
not apply to the claim unless the claim is reopened.  
See Holliday v. Principi, 14 Vet. App. 280 (2000) [the Board 
must make a determination as to the applicability of the 
various provisions of the VCAA to a particular claim].  

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of the issue has proceeded in accordance 
with the provisions of the law and regulations.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

After having carefully reviewed the record, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied with respect to the issue on appeal.  The Board 
observes that the veteran was informed of the relevant law 
and regulations pertaining to his claim in a letter from the 
RO dated May 31, 2005, which specifically detailed the 
evidentiary requirements for service connection.  

With respect to notice to the veteran regarding new and 
material evidence, the veteran was provided with specific 
notice as to evidentiary requirements of new and material 
evidence in a letter from the RO dated August 2, 2005, which 
indicated the veteran's claim for entitlement to service 
connection for a bilateral shoulder condition had been 
previously denied.  The August 2005 letter indicated new and 
material evidence was required to reopen the claim, and 
specifically noted "the additional existing evidence must 
pertain to the reason your claim was previously denied."  
The veteran was also provided with specific notice as to what 
evidence would be material to his claim in the last final 
denial of record: "Service connection for muscle spasms of 
the shoulders was previously denied by the Rating Decision of 
June 18, 2001, because the records did not show that you had 
a chronic right shoulder disability."  As such, the veteran 
was advised of the bases for the previous denial to determine 
what evidence would be new and material to reopen the claim.  
See Kent v. Nicholson, 20 Vet. App. 1 (2006).  In any event, 
since the claim is being reopened, there can be no error 
based on any inadequate Kent notice.  

Crucially, the RO informed the veteran of VA's duty to assist 
him in the development of his claim in the above-referenced 
May 2005 and August 2005 letters.  Specifically, the veteran 
was advised in the letters that VA would assist him with 
obtaining relevant records from any Federal agency, including 
records from the military, VA Medical Centers and the Social 
Security Administration.  With respect to private treatment 
records, the letters informed the veteran that VA would make 
reasonable efforts to obtain non-Federal evidence.  Included 
with the letters were copies of VA Form 21-4142, 
Authorization and Consent to Release Information, for the 
veteran to complete so that the RO could obtain private 
records on his behalf.  The letters specifically noted: "If 
the evidence is not in your possession, you must give us 
enough information about the evidence so that we can request 
it from the person or agency that has it.  If the holder of 
the evidence declines to give us the records, asks for a fee 
to provide it, or VA otherwise cannot get the evidence, we 
will notify you.  It is your responsibility to make sure we 
receive all requested records that are not in the possession 
of a Federal department or agency" [Emphasis as in 
originals].  The veteran was also informed in the VCAA 
letters that a VA examination would be scheduled if necessary 
to make a decision on the claim.

Finally, the Board notes that the VCAA letters specifically 
requested of the veteran: "If there is any other evidence or 
information that you think will support your claim, please 
let us know.  If you have any evidence in your possession 
that pertains to your claim, please send it to us."  This 
request complies with the requirements of 38 C.F.R. § 3.159 
(b) in that it informed the veteran that he could submit or 
identify evidence other than what was specifically requested 
by the RO.  

Finally, there has been a significant recent decision of the 
United States Court of Appeals for Veterans Claims (the 
Court) concerning the VCAA.  In Dingess v. Nicholson, 19 Vet. 
App. 473 (2006), the Court observed that a claim of 
entitlement to service connection consists of five elements:  
(1) veteran status; 
(2) existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date.  The veteran in this case 
seeks to reopen a previously denied claim of entitlement to 
service connection.  Because a service connection claim is 
comprised of five elements, the Court further held that the 
notice requirements of section 5103(a) apply generally to all 
five elements of that claim.  Therefore, upon receipt of an 
application for a service connection claim, section 5103(a) 
and section 3.159(b) require VA to review the information and 
the evidence presented with the claim and to provide the 
claimant with notice of what information and evidence not 
previously provided, if any, will assist in substantiating or 
is necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

The veteran was provided specific notice of the Dingess 
decision in a letter from the RO dated January 31, 2007, 
which detailed the evidence considered in determining a 
disability rating, including "nature and symptoms of the 
condition; severity and duration of the symptoms; and impact 
of the condition and symptoms on employment."  The veteran 
was also advised in the letter as to examples of evidence 
that would be pertinent to a disability rating, such as on-
going treatment records, recent Social Security 
determinations and statements from employers as to job 
performance and time lost due to service-connected 
disabilities.  

With respect to effective date, the January 2007 letter 
instructed the veteran that two factors were relevant in 
determining effective dates of increased rating claims: when 
the claim was received; and when the evidence "shows a level 
of disability that supports a certain rating under the rating 
schedule or other applicable standards."  The veteran was 
also advised in the letter as to examples of evidence that 
would be pertinent to an effective date determination, such 
as information about continuous treatment or when treatment 
began, service medical records the veteran may not have 
submitted and reports of treatment while attending training 
in the Guard or Reserve. 

Moreover, elements (4) and (5), degree of disability and 
effective date, are rendered moot via the RO's denial of the 
claim.  In other words, any lack advisement as to those two 
elements is meaningless, because a disability rating and 
effective date were not assigned.  The veteran's claim of 
entitlement to service connection was denied based on 
elements (2), existence of a disability, and (3), connection 
between the veteran's service and the claimed disability.  
As explained above, he has received proper VCAA notice as to 
his obligations, and those of VA, with respect to those 
crucial elements.  

In short, the record indicates that the veteran received 
appropriate notice pursuant to the VCAA.



Duty to assist 

As alluded to above, under the VCAA, VA's statutory duty to 
assist a claimant in the development of a previously finally 
denied claim does not attach until the claim has been 
reopened based on the submission of new and material 
evidence.  Once a claim is reopened, the VCAA provides that 
VA shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate the claimant's 
claim for a benefit under a law administered by VA, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. § 5103A (West 
2002).  

In short, the Board concludes that the provisions of the VCAA 
have been complied with to the extent required under the 
circumstances presented in this case.

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2006).  The veteran and his representative have been 
accorded the opportunity to present evidence and argument in 
support of this claim.  As detailed in the Introduction, the 
veteran testified before the undersigned in May 2007.

Accordingly, the Board will proceed to a decision as to 
whether new and material evidence has been submitted which is 
sufficient to reopen the veteran's previously-denied claim of 
entitlement to service connection for a bilateral shoulder 
disorder.  

Relevant law and regulations

Service connection - in general

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2006).


In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  

Secondary service connection

Service connection may be granted for a disability that is 
proximately due to, the result of, or aggravated by a 
service-connected disability.  See 38 C.F.R. § 3.310(a) 
(2006); see also Harder v. Brown, 5 Vet. App. 183, 187 
(1993).

In order to establish service connection for a claimed 
disability on a secondary basis, there must be (1) medical 
evidence of a current disability; (2) a service-connected 
disability; and (3) medical evidence of a nexus between the 
service-connected disease or injury and the current 
disability.  See Wallin v. West, 11 Vet. App. 509, 512 
(1998).  

Finality/new and material evidence

In general, VA rating decisions that are not timely appealed 
are final.  
See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 
(2006).  Pursuant to 38 U.S.C.A. § 5108, a finally disallowed 
claim may be reopened when new and material evidence is 
presented or secured with respect to that claim.

The Board notes that the definition of material evidence was 
revised in August 2001 to require that the newly submitted 
evidence relate to an unestablished fact necessary to 
substantiate the claim and present the reasonable possibility 
of substantiating the claim.  See 66 Fed. Reg. 45,620, 45,630 
(Aug. 29, 2001) [codified at 38 C.F.R. § 3.156 (2006)].  This 
change in the law pertains only to claims filed on or after 
August 29, 2001.  Because the veteran's claim to reopen was 
initiated in April 2005, the claim will be adjudicated by 
applying the revised section 3.156.

The revised regulation provides that new evidence means 
existing evidence not previously submitted to agency decision 
makers.  Material evidence means existing evidence that, by 
itself or when considered with previous evidence of record, 
related to an unsubstantiated fact necessary to substantiate 
the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  See 38 C.F.R. § 3.156(a) (2006).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is presumed.  
See Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Analysis

The veteran seeks entitlement to service connection for a 
bilateral shoulder disorder, which he contends is a result of 
an injury from carrying too much weight in service.  He also 
contends that his shoulder problems are secondary to his 
service-connected right knee disorder.  See the May 2007 
hearing transcript, page 16.  Implicit in his claim is the 
contention that new and material evidence has been received 
by VA which is sufficient to reopen the claim.

New and material evidence

The June 2001 RO decision which denied the claim for 
entitlement to service connection for a bilateral shoulder 
disorder is final.  See 38 U.S.C.A. § 7105 (West 2002); 38 
C.F.R. § 20.1103 (2006).  The RO's denial in June 2001 was 
predicated on the absence of a current disability 
[Hickson/Wallin element (1)].  To warrant reopening of the 
claim, there must be new and material evidence as to this 
element.  See 38 U.S.C.A. § 5108.  Therefore, the Board's 
inquiry will be directed to the question of whether any 
additionally received (i.e. after June 2001) evidence bears 
directly and substantially upon the specific matter under 
consideration, namely whether the veteran has a current 
bilateral shoulder disorder.  See 38 C.F.R. § 3.156 (2006).

With respect to Hickson/Wallin element (1), additional 
evidence added to the claims folder since the June 2001 
denial includes evidence of a current bilateral shoulder 
disorder.  Specifically, a January 2005 X-ray from the VA 
Medical Center (VAMC) in Martinsburg, West Virginia indicates 
the presence of "impingement syndrome of the right shoulder 
with some subacromial bursitis."  Additionally, there is a 
diagnosis of arthralgia of the shoulders in a December 2005 
VA outpatient record.

Accordingly, new and material evidence pertaining to the 
existence of a current bilateral shoulder disability has been 
submitted, and the veteran's claim for entitlement to service 
connection for a bilateral shoulder disorder is reopened.  

Additional comments

As was alluded to in the VCAA discussion above, VA's 
statutory duty to assist the veteran in the development of 
his claim attaches at this juncture.  For the reasons 
explained in the remand section below, the Board finds that 
additional development is necessary before the Board may 
proceed to a decision on the merits of the reopened claim.

In addition, the standard of review changes at this point.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2006).  
In evaluating the evidence and rendering a decision on the 
merits, the Board is required to assess the credibility, and 
therefore the probative value, of proffered evidence in the 
context of the record as a whole. See Madden v. Gober, 125 
F.3d 1477, 1481 (Fed. Cir. 1997).  The Justus presumption of 
credibility no longer attaches.

Although the evidence discussed above is adequate for the 
limited purposes of reopening the claim, this does not make 
it sufficient to allow the grant of the benefits sought.  See 
generally Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998) 
[material evidence is evidence that would contribute to a 
more complete picture of the circumstances surrounding the 
origin of a veteran's injury or disability, even where it 
would not be enough to convince the Board to grant the 
claim].  

The Board believes that additional evidentiary development is 
required as to this issue. This will be discussed in the 
remand section below.


ORDER

New and material evidence having been received, the claim of 
entitlement to service connection for a back disorder is 
reopened.  To that extent only, the appeal is allowed.


REMAND

After having carefully considered the matter, and for reasons 
expressed immediately below, the Board believes that this 
case must be remanded for further development.  The Board 
notes that this remand encompasses all three issues on 
appeal.

First, there is indication that the veteran's temporary file, 
which is being kept at the Huntington RO, may contain 
pertinent evidence with respect to the issues on appeal.  See 
the May 2007 hearing transcript, page 3.  The temporary file 
must be associated with the veteran's claims folder prior to 
readjudication of these claims.  

As detailed above, in order to establish service connection 
for a claimed disability on a secondary basis, there must be 
(1) medical evidence of a current disability; 
(2) a service-connected disability; and (3) medical evidence 
of a nexus between the service-connected disease or injury 
and the current disability.  See Wallin, supra.

With respect to Wallin element (1), as detailed above there 
is evidence of current bilateral shoulder disability via the 
January 2005 X-ray report and December 2005 VA outpatient 
record.  The veteran also has current diagnoses of left knee 
and bilateral foot disorders.  Accordingly, Wallin element 
(1) is arguably satisfied for all three claims.  
Additionally, service connection has been granted for 
residuals of fracture, right patella status-post repair and 
removal of retained wires with limitation of motion, 
satisfying Wallin element (2).

This case presents certain medical questions which cannot be 
answered by the Board.  See Colvin v. Derwinski, 1 Vet. App. 
171, 175 (1991) [the Board is prohibited from exercising its 
own independent judgment to resolve medical questions].  
These questions concern the relationship, if any, between the 
recently identified bilateral shoulder, left knee and 
bilateral foot disabilities and the veteran's service-
connected right knee disability.  This must be addressed by 
an appropriately qualified physician.  See Charles v. 
Principi, 16 Vet. App. 370 (2002); see also 38 C.F.R. § 
3.159(c)(4) (2006) [a medical examination or opinion is 
necessary if the information and evidence of record does not 
contain sufficient competent medical evidence to decide the 
claim].  

Accordingly, these issues are REMANDED to the Veterans 
Benefits Administration (VBA) for the following actions:

1.  VBA should attempt to obtain the 
veteran's temporary file from the 
Huntington RO and associate it with the 
claims folder.  All efforts made to 
complete this task should be documented 
in the claims folder.

2.  VBA should then arrange for a 
physician (other than the August 2005 VA 
examiner) with appropriate expertise to 
review the veteran's VA claims folder 
and provide an opinion, with supporting 
rationale, as to whether the veteran's 
current bilateral shoulder, left knee 
and bilateral foot disorders are due to 
his service-connection right knee 
disorder.  If the reviewing physician 
determines that specialist 
consultation(s), physical examination 
and/or diagnostic testing of the veteran 
is necessary, such should be scheduled.  
A report should be prepared and 
associated with the veteran's VA claims 
folder.

3.  Thereafter, the veteran's claims of 
entitlement to service connection for 
bilateral shoulder, left knee and 
bilateral foot disorders should be 
readjudicated.  If the benefits sought 
on appeal remain denied, the veteran 
should be provided a supplemental 
statement of the case and given an 
appropriate opportunity to respond.  
Thereafter, the case should be returned 
to the Board for further consideration, 
if otherwise in order.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2006).



______________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


